NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                        September 17, 2015

      Hon. Thomas Kelley                           Hon. Stephen Carlton
      Assistant District Attorney                  Orange County Courthouse
      801 W. Division                              801 Division Street
      Orange, TX 77630                             Orange, TX 77630
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Bryan Laine
      1045 South Redwood
      Kountze, TX 77625
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00191-CR
      Tr.Ct.No. E105654
      Style:    Salma Monala-Khalil v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 2 (DELIVERED VIA E-MAIL)
           Hon. Karen Vance, Orange County Clerk (DELIVERED VIA E-MAIL)
           Hon. Olen Underwood, Presiding Judge, Second Administrative Judicial Region
           (DELIVERED VIA E-MAIL)